DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer (US 2016/0040585).
Regarding Claim 1:
Schaefer teaches a valve device (10) configured to adjust a flow rate of coolant for an internal combustion engine, comprising: a housing (12) that has: 
	Regarding Claim 2:
Schaefer teaches the pipe member is installed to the housing at the location that is on the one side of the housing, which is opposite to the internal combustion engine in the perpendicular direction; and the connector is placed on the one side of the cover main body, which is opposite to the internal combustion engine in the in the perpendicular direction, and the connector projects from the cover main body on the one side of the cover main body, which is opposite to the internal combustion engine in the perpendicular direction (Figs 1 – 3).
	Regarding Claim 3:
Schaefer teaches the drive device includes: an electric motor (101, 102) that is configured to output a drive force, which rotates the rotatable shaft; and a gear arrangement (paragraph 0034) that is configured to transmit the drive force, which is outputted from the electric motor, to the rotatable shaft; the sensor is opposed to the gear arrangement in the axial direction; the electric motor is placed on one side of the gear arrangement where the pipe member is placed relative to the housing in the perpendicular direction; and the connector is placed on one side of the electric motor where the pipe member is placed relative to the housing in the perpendicular direction (Figs 1 – 3).
	
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747